Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 1 of 13 Page ID #:256
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 2 of 13 Page ID #:257
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 3 of 13 Page ID #:258
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 4 of 13 Page ID #:259
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 5 of 13 Page ID #:260




                                                                GZ/!2-!Rcig!5
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 6 of 13 Page ID #:261




                                                                GZ/!2-!Rcig!6
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 7 of 13 Page ID #:262




                                                                GZ/!2-!Rcig!7
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 8 of 13 Page ID #:263




                                                                GZ/!3-!Rcig!9
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 9 of 13 Page ID #:264




                                                                GZ/!3-!Rcig!;
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 10 of 13 Page ID
                                  #:265




                                                            GZ/!3-!Rcig!21
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 11 of 13 Page ID
                                  #:266




                                                            GZ/!3-!Rcig!22
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 12 of 13 Page ID
                                  #:267




                                                            GZ/!3-!Rcig!23
Case 2:18-cv-07720-JFW-PJW Document 16-3 Filed 10/15/18 Page 13 of 13 Page ID
                                  #:268




                                                            GZ/!3-!Rcig!24
